Exhibit 10.4







CONSULTING AGREEMENT




THIS AGREEMENT (the “Agreement”), is made and entered into as of this ____ day
of January 2008, by and between Mirador Consulting, Inc., a Florida corporation,
with offices at 5499 N. Federal Hwy, Suite D, Boca Raton, Florida 33487
(“Mirador” or the “Consultant”), and Silvergraph International, Inc. a Nevada
corporation, with offices at 11919 Burke Street, Santa Fe Springs, CA  90670
(the “Company”) (together the “Parties”).




WHEREAS, Consultant is in the business of providing services for management
consulting, business advisory, shareholder information and public relations;




WHEREAS, the Company deems it to be in its best interest to retain Consultant to
render to the Company such services as may be needed; and




WHEREAS, the Parties desire to set forth the terms and conditions under which
Consultant shall provide services to the Company.




NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other valid consideration, receipt of which is hereby
acknowledged, the Parties agree as follows:




Term of Agreement




The Agreement shall remain in effect from the date hereof through the expiration
of a period of one year from the date hereof (the “Term”), and thereafter may be
renewed upon the mutual written consent of the Parties.  




Nature of Services to be rendered




During the Term and any renewal thereof, Consultant shall: (a) provide the
Company with corporate consulting services on a best efforts basis in connection
with corporate finance, corporate finance relations, introductions to other
financial relations companies and other financial services; (b) contact the
Company’s existing stockholders, responding in a professional manner to their
questions and following up as appropriate; and (c) use its best efforts to
introduce the Company to various securities dealers, investment advisors,
analysts, funding sources and other members of the financial community with whom
it has established relationships, and generally assist the Company in its
efforts to enhance its visibility in the financial community (collectively, the
“Services”).




It is acknowledged and agreed by the Company that Consultant carries no
professional licenses, and is not rendering legal advice or performing
accounting services, nor acting as an investment advisor or brokerage/dealer
within the meaning of the applicable state and federal securities laws.  The
Services of Consultant shall not be exclusive nor shall Consultant be required
to render any specific number of hours or assign specific personnel to the
Company or its projects.





--------------------------------------------------------------------------------

Mirador Consulting

Corporate Consultants




Disclosure of Information




Consultant agrees as follows:




The Consultant shall NOT disclose to any third party any material non-public
information or data received from the Company without the written consent and
approval of the Company other than: (i) to its agents or representatives that
have a need to know in connection with the Services hereunder; provided such
agents and representatives have a similar obligation to maintain the
confidentiality of such information; (ii) as may be required by applicable law;
provided, Consultant shall provide prompt prior written notice thereof to the
Company to enable the Company to seek a protective order or otherwise prevent
such disclosure; and (iii) such information as becomes publicly known through no
action of the Consultant, or its agents or representatives.




Following receipt of written notice from the Company of a filing in connection
with a proposed public offering of the securities of the Company, and until the
Company informs the Consultant that such offering has been completed or has
terminated, the Consultant shall not engage in any public relations efforts on
behalf of the Company without approval of counsel for the Company and counsel
for the underwriter(s), if any.




Compensation




During the Term of this Agreement, the Company will pay to the Consultant the
sum of One Thousand dollars ($1,000.00) per month until April 31, 2008 and three
thousand dollars ($3,000.00) per month thereafter for the remainder of the term
of the Agreement.




In addition, upon the signing of this Agreement, the Consultant shall purchase
and the Company will issue to the Consultant 1,800,000 shares of the Company’s
restricted common stock (otcbb: SVGI) for a total purchase price of five hundred
dollars ($500.00) (the “Restricted Stock”) as per the Investment Representation
Letter (incorporated by reference into the Agreement and attached as Addendum
A); The shares will be delivered to the Consultant as follows; 1,000,000 shares
upon signing of the Agreement and 800,000 shares on or before March 31, 2008
provided the proposed merger between [private company] and the Company has been
completed.




Finders Agreement.




During the term of this agreement, any transaction (including without
limitation, cash, stock, warrants, mergers and acquisitions, public and private
offerings) with institutions or individuals (including their agents, principals
and affiliates , the accounts and funds which they manage or advise and
referrals) (“Introduced Clients”) as listed in Addendum B attached hereto,
unless a different arrangement is agreed upon in writing, in advance, on a
case-by-case basis, Mirador shall receive a “finders fee” of five (5%) percent
of the total amount of the net transaction. Company shall pay Mirador all
compensation due to it within five (5) business days after Company has received
its funding.  The Company and Consultant shall designate in writing Introduced
Client(s) in advance of any transaction by listing said Introduced Client’s name
on Addendum B attached hereto.  

           

Representations and Warranties of the Consultant

         

In order to induce the Company to enter into this Agreement, the Consultant
hereby makes the following unconditional representations and warranties:





2




--------------------------------------------------------------------------------

Mirador Consulting

Corporate Consultants




In connection with its execution of and performance under this Agreement, the
Consultant has not taken and will not take any action that will cause it to
become required to make any filings with or to register in any capacity with the
Securities and Exchange Commission (the “SEC”), the National Association of
Securities Dealers, Inc. (the “NASD”), the securities commissioner or department
of any state, or any other regulatory or governmental body or agency.




Neither the Consultant nor any of its principals is subject to any sanction or
restriction imposed by the SEC, the NASD, any state securities commission or
department, or any other regulatory or governmental body or agency, which would
prohibit, limit or curtail the Consultant’s execution of this Agreement or the
performance of its obligation hereunder.




The Consultant’s purchase of shares pursuant to this Agreement is an investment
made for its own account. The Consultant is permitted to provide consulting
services to any corporation or entity engaged in a business identical or similar
to the Company’s.




Duties of the Company

    

The Company will supply Consultant, on a regular basis and timely basis, with
all approved data and information about the Company, its management, its
products, and its operations as reasonably requested by Consultant and which the
Company can obtain with reasonable effort; and Company shall be responsible for
advising Consultant of any facts which would affect the accuracy of any prior
data and information previously supplied to Consultant so that the Consultant
may take corrective action.  




The Company’s counsel must, within five (5) business days of receiving written
notice from the Consultant, provide an opinion letter to the Consultant and the
Transfer Agent for the Company’s Restricted Stock addressing the permissible
resale of the Restricted Stock and the M&A Restricted Stock (pursuant to Rule
144 of the Securities Act of 1933, as amended (the “1933 Act”) transferred to
the Consultant under this Agreement.




Representations and Warranties of the Company

                        

In order to induce the Consultant to enter into this Agreement, the Company
hereby makes the following unconditional representations and warranties:




The Company is not subject to any restriction imposed by the SEC or by operation
of the 1933 Act, the Exchange Act of 1934, as amended (the “1934 Act”) or any of
the rules and regulations promulgated under the 1933 Act or the 1934 Act which
prohibit its execution of this Agreement or the performance of its obligations
to the Consultant set forth herein.




The Company has not been sanctioned by the SEC, the NASD or any state securities
commissioner or department in connection with any issuance of its securities.
All payments required to be made on time and in accordance with the payment
terms and conditions set forth herein.





3




--------------------------------------------------------------------------------

Mirador Consulting

Corporate Consultants




Registration Obligations

  

At any time following the signing of the Agreement if the Company files a
registration statement with the SEC registering an amount of securities equal to
at least $500,000 (“Registration Statement”), the Company must provide a ten
(10) day prior written notice of the Registration Statement to the Consultant
and any subsequent holder of the Restricted Stock and at the written request and
direction of the Consultant and/or subsequent holders must provide piggy back
registration rights and include the consultant and/or subsequent holders shares
in the Registration Statement.




Compliance with Securities Laws




The Parties acknowledge and agree that the Company is subject to the
requirements of the 1934 Act, and that the 1933 Act, the 1934 Act, the rules and
regulations promulgated thereunder and the various state securities laws
(collectively, “Securities Laws”) impose significant burdens and limitations on
the dissemination of certain information about the Company by the Company and by
persons acting for or on behalf of the Company.  Each of the Parties agrees to
comply with all applicable Securities Laws in carrying out its obligations under
the Agreement; and without limiting the generality of the foregoing, the Company
hereby agrees (i) all information about the Company provided to the Consultant
by the Company, which the Company expressly agrees may be disseminated to the
public by the Consultant in providing any public relations or other services
pursuant to the Agreement, shall not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements made,
in light of the circumstances in which they were made, not misleading, (ii) the
Company shall promptly notify the Consultant if it becomes aware that it has
publicly made any untrue statement of a material fact regarding the Company or
has omitted to state any material fact necessary to make the public statements
made by the Company, in light of the circumstances in which they were made, not
misleading, and (iii) the Company shall promptly notify the Consultant of any
“quiet period” or “blackout period” or other similar period during which public
statements by or on behalf of the Company are restricted by any Securities Law.
 Each Party (an “indemnifying party”) hereby agrees, to the full extent
permitted by applicable law, to indemnify and hold harmless the other Party (the
“indemnified party”) for any damages caused to the indemnified party by the
indemnifying party’s breach or violation of any Securities Law, except to the
extent that the indemnifying party’s breach or violation of a Securities Law is
caused by the indemnified party’s breach or violation of the Agreement, or any
Securities Law.




Expense Reimbursement




Consultant shall be entitled to receive cash reimbursement, and the Company
shall provide cash reimbursement, of all reasonable and necessary cash expenses
paid by the Consultant on behalf of the Company in performance of its own duties
hereunder. Such expenses shall include, without limitation, reasonable expenses
for communications, deliveries and travel. In no event, however will the
Consultant incur on behalf of the Company any expense without the prior written
consent of the Company.




Issuance of Restricted Stock to Consultant




The Restricted Stock shall be issued as fully-paid and non-assessable
securities. The Company shall take all corporate action necessary for the
issuance Restricted Stock, to be legally valid and irrevocable, including
obtaining the prior approval of its Board of Directors.





4




--------------------------------------------------------------------------------

Mirador Consulting

Corporate Consultants




Indemnification of Consultant by the Company




The Company acknowledges that the Consultant relies on information provided by
the Company in connection with the provisions of Services hereunder and
represents that said information does not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements made, in light of the circumstances in which they were made, not
misleading, and agrees to hold harmless and indemnify the Consultant for claims
against the Consultant as a result of any breach of such representation and for
any claims relating to the purchase and/or sale of the Company’s securities
occurring out of or in connection with the Consultant’s relationship with the
Company including, without limitation, reasonable attorney’s fees and other
costs arising out of any such claims; provided, however, that the Company will
not

Be liable in any such case for losses, claims, damages, liabilities or expenses
that arise from the gross negligence or willful misconduct of Consultant.




Indemnification of the Company by the Consultant




The Consultant shall indemnify and hold harmless the Company and its principals
from and against any and all liabilities and damages arising out of any the
Consultant’s gross negligence or intentional breach of its representations,
warranties or agreements made hereunder.  




Applicable Law




It is the intention of the parties hereto that this Agreement and the
performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and under and pursuant to the laws of the State of
Florida and that in any action, special proceeding or other proceedings that may
be brought arising out of, in connection with or by reason of this Agreement,
the law of the State of Florida shall be applicable and shall govern to the
exclusion of the law of any other forum, without regard to the jurisdiction on
which any action or special proceeding may be instituted.  




Disputes




Any and all conflicts, disputes and disagreements arising out of or in
connection with any aspect of the Agreement shall be subject to the jurisdiction
of state court, Palm Beach County, Florida. However, if Consultant needs to
enforce any registration rights or shareholder rights, Consultant reserves the
right to file an injunctive action in a court in Palm Beach County, Florida. In
signing this Agreement, the Company waives their right to challenge jurisdiction
on this issue.

 

Entire Understanding/Incorporation of other Documents




The Agreement contains the entire understanding of the Parties with regard to
the subject matter hereof, superseding any and all prior agreements or
understandings whether oral or written, and no further or additional agreements,
promises, representations or covenants may be inferred or construed to exist
between the Parties.




No Assignment or Delegation without Prior Approval




No portion of the Agreement or any of its provisions may be assigned, nor
obligations delegated, to any other person or party without the prior written
consent of the Parties except by operation of law or as otherwise set forth
herein.





5




--------------------------------------------------------------------------------

Mirador Consulting

Corporate Consultants




Survival of Agreement




The Agreement and all of its terms shall inure to the benefit of any permitted
assignees of or lawful successors to either Party.




Independent Contractor




Consultant agrees to perform its consulting duties hereto as an independent
contractor.  Nothing contained herein shall be considered to as creating an
employer-employee relationship between the parties to this Agreement.




No Amendment except in Writing




Neither the Agreement nor any of its provisions may be altered or amended except
in a dated writing signed by the Parties.




Waiver of Breach




No waiver of any breach of any provision hereof shall be deemed to constitute a
continuing waiver or a waiver of any other portion of the Agreement.




Severability of the Agreement




Except as otherwise provided herein, if any provision hereof is deemed by
arbitration or a court of competent jurisdiction to be legally unenforceable or
void, such provision shall be stricken from the Agreement and the remainder
hereof shall remain in full force and effect.




Termination of the Agreement




The Company may terminate the Agreement, with or without cause, by providing a
thirty (30) day written notification to the Consultant. The Agreement will
terminate thirty (30) days following the date of receipt of the written
notification by the non-terminating party (“Date of Termination”).  In the event
of termination of the Agreement by the Company, the Consultant shall be entitled
to keep any and all fees, Company stock or other compensation it received from
the Company under the Agreement prior to the Date of Termination.




Counterparts and Facsimile Signature




This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.  Execution and delivery of this
Agreement by exchange of facsimile copies bearing the facsimile signature of a
party hereto shall constitute a valid and binding execution and delivery of this
Agreement by such party.  Such facsimile copies shall constitute enforceable
original documents.




No Construction against Drafter




The Agreement shall be construed without regard to any presumption or other
requiring construction against the Party causing the drafting hereof.








6




--------------------------------------------------------------------------------

Mirador Consulting

Corporate Consultants







   IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, effective as of the date set forth above.

.

Silvergraph International, Inc.

Mirador Consulting, Inc.

 

 

 

 

 

 

By:  /s/James R. Simpson   

By:  /s/Brian S. John        

James R. Simpson, CEO

Brian S. John, President








7




--------------------------------------------------------------------------------

Mirador Consulting

Corporate Consultants




ADDENDUM A -- INVESTMENT REPRESENTATION LETTER







ADDENDUM B -- LIST OF INTRODUCED CLIENTS








8


